33 Mich. App. 342 (1971)
189 N.W.2d 835
PEOPLE
v.
COLEMAN
Docket No. 10534.
Michigan Court of Appeals.
Decided April 30, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, James K. Miller, Prosecuting Attorney, and Donald A. Johnston, III, Chief Appellate Attorney, for the people.
Gordon A. Doherty, for defendant on appeal.
Before: DANHOF, P.J., and McGREGOR and QUINN, JJ.
PER CURIAM.
Defendant appeals as of right from a plea-based conviction on a charge of breaking and entering. MCLA § 750.110 (Stat Ann 1971 Cum Supp § 28.305). The people move to affirm.
The record does not support defendant's claim of ineffective assistance of counsel.
Voluntariness or truth of a plea may not be raised for the first time on appeal. People v. Taylor (1970), 383 Mich. 338.
Bail was properly set. MCLA § 765.6 (Stat Ann 1954 Rev § 28.893); People v. Nitti (1968), 10 Mich. App. 454.
Affirmed.